El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En una acción de daños y perjuicios provenientes de la caída repentina de sacos de arroz sobre el demandante en cierto establecimiento, la demandada alegó y trató de probar que no era dueña ni tenía el dominio del referido estable-cimiento, y, - además, que el demandante era un obrero em-pleado por los dueños del establecimiento y, por consiguiente, *406que estaba obligado a presentar sn reclamación de acuerdo con la ley de Indemnizaciones a obreros.
La corte declaró que el demandante era un contratante independiente según toda la prueba tendía a, demostrar, y no nos detendremos a estudiar la prueba en conjunto.
La prueba no fue tan fuerte con respecto a la pertenencia del establecimiento. Este estaba situado en Ponce. Las cláusulas de incorporación revelaban que la demandada estaba autorizada para tener una sucursal en Ponce; ella admitió que Cintrón era su agente vendedor en Ponce, y tubo prueba tendente a demostrar que a personas que tenían negocios con el establecimiento se les presentaban cuentas a nombre de la demandada. La evidencia directa y circunstancial es sufi-ciente para justificar la conclusión de la corte inferior de que la demandada tenía una sucursal en Ponce. No damos mayor atención a los puntos arriba enunciados, porque la sentencia debe ser revocada por otro fundamento.
No estamos en absoluto satisfechos de los alegatos presentados por las partes. El alegato de la apelante no contiene una relación concisa del casó tal como lo exige la regla 42 y según lo hemos declarado enfáticamente en nuestra jurisprudencia. Gandía v. Pizá Hermanos, 17 D.P.R. 916 Fajardo Development Co. v. Zalduondo, 20 D.P.R. 253; Díaz et al. v. Cividanes, 29 D.P.R. 581; y G. Ferrer e Hijo v. Am. R. R. Co., 39 D.P.R. 40. Al igual que en muchos otros casos, la apelante hace un resumen considerablemente extenso de las alegaciones y de las declaraciones de los testigos, y discute el efecto de la presentación de tal prueba, y es sólo en la página 41 de su alegato que hallamos el señalamiento de errores. Debe ser un caso muy raro aquél en que el señalamiento' de errores se posponga para después de la tercera o la cuarta página del alegato; y los argumentos relativos a los efectos de la prueba deben siempre seguir más bien que preceder al señalamiento de errores. Por otraj parte, la apelante insistió fuertemente en que no había prueba de negligencia.
*407 El apelado contestó a este señalamiento' relativo a la falta de negligencia con argumentos sobre lo qne este tribunal generalmente ha hecho en los casos de conflictos de prueba, y finalmente sostuyo qne se trataba de nn caso de res ipsa loquitur. La corte inferior no basó su- fallo en, la doctrina de res ipsa loquitur. Empero, el apelado no dis-cute en absoluto tal doctrina como aplicable a los hechos del caso, ni trata de exponer la prueba tendente a demostrar la negligencia, según la declaró la corte en términos generales.
Este era nn caso en qne la prueba tendió a demostrar qne Angel Bracero, nn contratante independiente, fné alquilado por la demandada para que transportara unos sacos de arroz de cierto establecimiento de Ponce perteneciente a la deman-dada, y cuando él regresó al establecimiento por segunda vez para trasladar los sacos de arroz, mientras se hallaba de espaldas, unos treinta sacos de la estiba le cayeron encima, lesionándolo. La prueba no controvertida tendió a demostrar que no sólo hubo una segunda visita por parte de Bracero a la estiba, si que también otros trabajado-res estaban remo-viendo sacos de la misma estiba.
Ahora bien, la doctrina de res ipsa loquitur-presume que el accidente no hubiera ocurrido normalmente si la deman-dada hubiera ejercitado el debido cuidado. Coloca el peso de la prueba sobre los hombros de la parte demandada. Los tribunales se sienten renuentes a aplicar la doctrina cuando existe prueba directa de negligencia, aunque, desde luego, cuando se levanta la doctrina, ligera prueba de negligencia no excluiría su aplicación. Podría asimismo decirse que esa doctrina es aplicada por lo general únicamente cuando la cosa que produjo el accidente se halla bajo el dominio ex-clusivo de la parte demandada, o quizás que la situación es tal que el demandado está obligado a explicarla.
Si por invitación, una persona, sin más, hubiese entrado en el establecimiento de la demandada, y la estiba de sacos le hubiere caído encima, la doctrina de res ipsa loquitur sería aplicable. Se presenta una situación; diferente cuando *408personas distintas al demandado han intervenido, especial-mente cuando, como en el presente caso, el demandante mismo ha intervenido. Non constat que el accidente no habría ocurrido si el demandante y los otros trabajadores no hubiesen extraído sacos de la estiba. El demandante estaba obligado a demostrar mediante una clara preponderancia de la prueba que, para la aplicación de la doctrina, la interven-ción extraña a la de la parte demandada era inofensiva. La demandada ofreció prueba tendente a demostrar que la estiba había sido cuidadosamente levantada, aunque nó basamos nuestra decisión en esa evidencia.
Un testigo declaró que él había manifestado al agente de la demandada que la estiba había sido levantada defectuosa-mente. Eso sucedió por lo menos algún tiempo antes de ocurrir el accidente. Todavía estamos discutiendo la don-trina de res ipsa loquitur. Naturalmente, nada de lo que ese testigo dic.e revela el estado de las cosas en el momento del accidente. Non constat que el agente o la demandada, si actuó como un hombre prudente, cual es de presumirse, .corrigió el defecto. La prueba tendió además a demostrar que el demandante era perito en la manipulación de estibas de sacos.
No vemos razón alguna para aplicar la doctrina de res ipsa loquitur, y dudamos que pueda ser invocada por primera vez en este tribunal. La corte, inferior dijo:
1 ‘ También se- ha probado que la estiba de sacos que causó el acci-dente, fué levantada por empleado’s a las órdenes de la demandada y fué dicha estiba hecha de una manera defectuosa o mal preparada, y que no había señal aparente de peligro en la estiba, ni fué advertido el demandante en ningún míomento, por los empleados de la deman-dada, de que la estiba estaba defectuosamente formada y que el acci-dente ocurrió mientras el demandante quedaba de espaldas a la refe-rida estiba de sacos de arroz.
“Se ha probado además que el accidente ocurrió única y exclusi-vamente debido a la culpa, negligencia y falta de la demandada al formar defectuosas las estibas de Sacos de arroz en -su almacén, y no hacerle ninguna advertencia sobre ellas al demandante Bracero.”
*409Es evident© que la corte no estaba aplicando la doctrina.
Convenimos con la apelante en que los autos no revelan que hubiera negligencia atribuible a la demandada al tiempo del accidente, y debe revocarse la sentencia recurrida.